Denied and Opinion Filed March 5, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00228-CV

                 IN RE LEXINGTON INSURANCE COMPANY, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13349

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Lang
       Before the Court is relator’s petition for writ of mandamus in which it contends the trial

court clearly abused its discretion in denying it motion for appraisal. The facts and issues are

well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relator has not shown it is entitled to the relief requested.   See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.


                                                  /Douglas S. Lang/
140228F.P05                                       DOUGLAS LANG
                                                  JUSTICE